IN THE
                        TENTH COURT OF APPEALS

                               No. 10-09-00220-CV

BILLY BETTS,
                                                          Appellant
v.

COUNTY OF FREESTONE,
                                                          Appellee



                          From the 87th District Court
                            Freestone County, Texas
                            Trial Court No. 07-181B


                         MEMORANDUM OPINION


      Freestone County filed suit for delinquent property taxes and sought foreclosure

on the tax lien against the property. Betts family members who may have had an

interest in the property were cited and/or served, and an attorney ad litem was

appointed for those who did not answer or appear. After a trial, judgment for the

taxing authorities was entered against only the property interest of five Betts family

members, including Appellant Billy Betts.

      Billy, who is pro se, filed a notice of appeal, and this appeal is decided on the
clerk’s record alone because a reporter’s record was not requested. Billy filed what

appears to be a one-page letter that complains that he was told not to appear for trial.

The Court notified Billy that it was unable to determine if the letter was to serve as his

brief and that if he did not notify the Court otherwise within fourteen days, the Court

would treat the letter as his brief. Billy did not timely respond.

        About six weeks later, Billy sent a letter stating, “I am sorry about the brief but I

would like an extension.” The Court notified Billy that it did not understand the

purpose of his letter and that if he was seeking relief from the Court on a matter relating

to this case, he must file a document clearly stating its purpose and the nature of the

relief sought within fourteen days, or his request would be denied. Billy did not

respond. Accordingly, we will treat Billy’s first letter as his brief.

              Initially, we must note that a pro se litigant is held to the same
        standards as licensed attorneys and must comply with applicable laws
        and rules of procedure. Clemens v. Allen, 47 S.W.3d 26, 28 (Tex. App.—
        Amarillo 2000, no pet.) (citing Mansfield State Bank v. Cohn, 573 S.W.2d 181,
        184-85 (Tex. 1978)). On appeal, as at trial, the pro se appellant must
        properly present its case. Id.; Plummer v. Reeves, 93 S.W.3d 930, 931 (Tex.
        App.—Amarillo 2003, pet. denied); Karen Corp. v. Burlington Northern, 107
S.W.3d 118, 125 (Tex. App.—Fort Worth 2003, pet. denied).

               The rules of appellate procedure require appellant’s brief to contain
        “a clear and concise argument for the contentions made, with appropriate
        citations to authorities and to the record.” TEX. R. APP. P. 38.1(h). An issue
        on appeal unsupported by argument or citation to any legal authority
        presents nothing for the court to review. Birnbaum v. Law Offices of G.
        David Westfall, 120 S.W.3d 470, 477 (Tex. App.—Dallas 2003, pet. filed);
        Plummer, 93 S.W.3d at 931. Similarly, we cannot speculate as to the
        substance of the specific issues appellant claims we must address. See
        Plummer, 93 S.W.3d at 931. An appellate court has no duty to perform an
        independent review of the record and applicable law to determine
        whether the error complained of occurred. Karen Corp., 107 S.W.3d at 125;
        Harkins v. Dever Nursing Home, 999 S.W.2d 571, 573 (Tex. App.—Houston

Betts v. County of Freestone                                                             Page 2
        [14th Dist.] 1999, no pet.).

Strange v. Continental Cas. Co., 126 S.W.3d 676, 677-78 (Tex. App.—Dallas 2004, pet.

denied).

                The Texas Rules of Appellate Procedure require an appellant’s brief
        to concisely state all issues or points presented for review. TEX. R. APP. P.
        38.1(f). An issue presented in an appellant’s brief is sufficient if it directs
        the attention of the appellate court to the error about which the complaint
        is made. See Maddox, 135 S.W.3d at 163-64. Appellant’s brief must also
        contain a clear and concise argument containing appropriate citations to
        authority and to the record. See TEX. R. APP. P. 38.1(h). This requirement
        is not satisfied by conclusory statements, unsupported by legal citations.
        Sweed, 195 S.W.3d at 786. Failure to cite legal authority or provide
        substantive analysis of an issue waives the complaint. See Leyva v. Leyva,
        960 S.W.2d 732, 734 (Tex. App.—El Paso 1997, no writ).

Taylor v. Meador, 326 S.W.3d 682, 684 (Tex. App.—El Paso 2010, no pet.).

        Billy’s letter brief is woefully deficient in every aspect discussed above.           It

provides no issues, no argument, no authorities, and makes no citation to the record.

See Strange, 126 S.W.3d at 678. Furthermore, without a reporter’s record of the trial, we

cannot evaluate Billy’s letter brief. Adequate briefing and a complete record relevant to

the issues are minimally required for us to review the proceedings below. Id. Nothing

is presented for our review. See id. Accordingly, we affirm the trial court’s judgment.



                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 22, 2011
[CV06]

Betts v. County of Freestone                                                              Page 3